Title: To George Washington from Brigadier General William Smallwood, 15 September 1777
From: Smallwood, William
To: Washington, George



Oxford Meeting House 7 Miles above Nottingham [Md.]Septr 15th 1777
Sir,

It is four Days since I wrote concerning the Situa[tio]n of the Troops under my Command, & am afraid the Express has fallen into the Enemys hands; ever since I have been detained in this Neighbourhood for want of Cartridge[s], wch I wrote to you for, and also sometime before that Period sent two Expresses to Governor Johnson to that Effect; I have collected some Public Powder, and am endeavoring to get Cartridge Paper to make up what little Lead & Powder we have, to be acting with, till we can be supplied—I have understood there is some on the Road from Baltimore, and dispatched an Officer to fall in with and bring it forward—I have wrote once to Genl Rodney, & twice to Colo. Gist, urging the Expediency of their forming a junction with me, in order to pursue the very Measures you recommend, as I suggested to them this requisition perhaps might not be repugnant to any Instructions heretofore received from your Excelly, especially as the Enemy had moved so far above their Quarters, but as I have derived from your Ltr a Power of ordering their junctn with these Troops, it shall be effected to Day or early Tomorrow, they were Yesterday at Christina

Bridge, Rodneys Men had mostly left him—I dispatch’d a Person of undoubt’d Integrity early on Saturday Morning to discover where the Enemy were posted, the Situation and Strength of their Rear, and to discover if possible if they were about to move, & where, he returned last Night, and informed they had made no move since the Action, being posted between Dilworths Tavern and Concord Meeting house, Genl Howe’s head Quarters at Geo. Gilpins, and Lord Cornwallis’s at Dilworths, p[ar]t of their Force lyes wide of a direct Line between Dilworths & Concord, being on their Right nearer the Brandewine.
Upon hearing a Body of the Enemy had taken Possession of Wilmington late on Friday Night, I dispatch’d a Quaker of Integrity and Attatchment to our Cause, to make the necessary discoveries, he went into Town on Saturday and remained some Time, Yesterday returned & informed he spoke with Moncrief the Commandant, and from his own Judgement, and what he cou’d collect, they were 1500 Effectives, and had brot the principal p[ar]t of their Sick & wounded down, they have also four pieces of Cannon, I expect some further Intelligence from Gist to whom I wrote on this head, perhaps further and certain Intelligence might render a stroke necessary there—for shou’d the Main Body move on I apprehend they will be obliged to draw of[f] p[ar]t of this Escort, & consequently weaken it—I have inclosed a general Return from which you’ll observe the deficiency of Arms & other Necessaries.
Your Excy may depend I will do all in my Power to comply with your Instructions, being sensible of the necessity of the most vigorous exertions at this Period, to annoy and harrass the Enemys Rear, but the Condition of my Troops, their Number, the State of their Arms, Discipline and Military Stores, I am Apprehensive will not enable me to render that essential Service I cou’d wish, or which might otherwise be ensured, as you seem to expect, as the Army under your Command has nearly reached the Schuylkill, & consequently is at too great a distance to awe the Enemy in Front (which wou’d create a Diversion that woud operate strongly in favor of this Measure) they may detatch a Body of Infantry with their light Horse to Attack and disperse the Militia now collected, and collecting under me. Your Excelly is too well acquainted with Militia to place much Dependance in them when opposed to regular and veteran Troops, without Regular Forces to support them—let me use all possible Expedition, yet from present Appearances it will not be in my Power to bring these Troops for these three Days to come on the Enemy’s Rear, so as to give them any real uneasiness, or disturbance, In this Situation of Matters, I submit to your Superior Judgement, whether it will not be most expedient to endeavor to join you; a junction might be effected in four Days from this Place; but your Excy

may rest assured I shall endeavor to pursue your Instructions and to act up to the Spirit of them, ’till I receive counter Orders, I don’t think the Enemy will attempt any thing of Importance agt Phila., till the Arrival of the greater Part of their Fleet at or near Chester—Your Excy will excuse the freedom I have taken in Offering my Sentiments at this Conjuncture and at the same Time rest satisfied that your Orders in the Interim shall be most exactly complied with. I have the honor to be &c. Yr most Obedt Hble Sert

W. Smallwood


P.S. I have heard their whole Fleet have left the head of the Bay[.] Numbers of Men I coud get but can’t procure Arms[.] I believe Colo. Gist has abt 700 Men inclusive of Richardson’s Regt[.] he wrote me he had on Saturday Upwards of 500 and expected the next Day to be joined by 200 more.

